                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


ALBERT HUEY (#128815)
                                                                CIVIL ACTION
VERSUS
                                                                NO. 18-112-JWD-RLB
JASON KENT, ET AL.
                                            OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated March 19, 2019, to which an opposition was filed

(Doc. 17);

       IT IS ORDERED that the petitioner’s application for habeas corpus relief is denied,

and that this proceeding is dismissed with prejudice.

       IT IS FURTHER ORDERED that in the event the petitioner pursues an appeal in

this case, a certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 22, 2019.



                                                   S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
